Citation Nr: 0708747	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation greater than 70 
percent for cyclothymia, depressive disorder, with post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a disability evaluation greater than 10 
percent for maxillary sinusitis.  

3.  Entitlement to a compensable disability evaluation for 
acne vulgaris.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from January 1983 to January 
1986 and from May 1986 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board must note that the veteran is raising the issue of 
entitlement to a total disability evaluation as a result of 
her service-connected disabilities (TDIU).  As this claim has 
not been adjudicated by the RO, and as it is not inextricably 
intertwined with the issues certified on appeal at this time, 
it is referred back to the RO for appropriate initial 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994)


FINDING OF FACT

In a statement received by VA in May 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew her appeal as to the issues of entitlement to 
increased evaluations for a mental disorder, maxillary 
sinusitis, and acne vulgaris.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issues of entitlement to increased 
evaluations for a mental disorder, maxillary sinusitis, and 
acne vulgaris, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2002, the veteran filed a claim for increased 
evaluations for a mental disorder, maxillary sinusitis, and 
acne vulgaris.  By a rating decision dated in February 2003, 
increased ratings were denied.  The veteran filed a timely 
notice of disagreement in March 2003, received statements of 
the case (SOC) in October 2003 and January 2004, and filed 
timely substantive appeals in November 2003 and January 
2004.  In a letter received in May 2006, the veteran stated 
that she wished to "[w]ithdraw all issues dealing with 
appeal and pursue [s]ervice-[c]onnection for Individual 
Unemployability [TDIU]."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the veteran personally without the express 
written consent of the veteran.  38 C.F.R. § 20.204(c).

The Board notes that the veteran's representative submitted a 
VA Form 646 after the veteran withdrew her appeals.  The 
September 2006 statement from the representative provided 
arguments in favor of the claims the veteran wanted to 
withdraw.  It appears to the Board that the veteran's 
representative was not aware of the May 2006 letter.

Prior to the promulgation of a decision by the Board, the 
veteran indicated that she wished to withdraw her appeals as 
to the issues of increased evaluations for a mental disorder, 
maxillary sinusitis, and acne vulgaris.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to these issues.  As such, the 
Board finds that the veteran has withdrawn her claims, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues discussed above, and they are 
dismissed.


ORDER

The claim of entitlement to a disability evaluation greater 
than 70 percent for a mental disorder is dismissed. 

The claim of entitlement to a disability evaluation greater 
than 10 percent for maxillary sinusitis is dismissed.  

The claim of entitlement to a compensable disability 
evaluation for acne vulgaris is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


